          Case 1:16-cr-00389-AKH Document 116 Filed 12/17/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 UNITED STATES OF AMERICA,                                       :   ORDER DENYING MOTION
                                                                 :   FOR REASSIGNMENT
              -against-                                          :
                                                                 :   16 Cr. 389 (AKH)
 JONA RECHNITZ,                                                  :
                                                                 :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J:

        Defendant Jona Rechnitz moves to have the restitution aspects of his sentencing

reassigned to another judge. As reason, he refers to my recusal from re-sentencing Murray

Huberfeld, 16-cr-467. The Correction Officers’ Benevolent Association (“COBA”), the victim

of Rechnitz’ crime, opposes the motion. ECF No. 114. For the following reasons, Rechnitz’

motion is denied.

        Pursuant to the mandate of the Court of Appeals, I was to re-sentence Huberfeld and set

December 15, 2020 as the date for the re-sentencing hearing. Shortly before that date,

Huberfeld’s counsel moved for my recusal. See Huberfeld Letter, ECF No. 115-1. Huberfeld

argued that Andrew Kaplan, a close friend of my family and a former officer of Huberfeld’s

former company, Platinum Partners, was a defendant in the Eastern District of New York, and

had pleaded guilty to making misrepresentations to investors about that company’s financial

condition. Huberfeld argued that Kaplan blamed Huberfeld and other officers of Platinum

Partners for his troubles and was concerned that I would be influenced in sentencing Huberfeld

by Kaplan’s alleged animus towards Huberfeld, or that there might be a reasonable appearance

of the same.
         Case 1:16-cr-00389-AKH Document 116 Filed 12/17/20 Page 2 of 4




       Kaplan’s father, who died more than 10 years ago, was my close friend, and his family

and mine have been close for 55 years. I told his son after his father died that I would be

available to him to discuss any problem he might have, as if I were his father. When Kaplan was

indicted and was offered a plea in exchange for his cooperation, he came to me to help him think

through his options.

                                  . He asked me if he could discuss his concerns with me.

Although Kaplan had an excellent defense lawyer, he felt that I had unique knowledge of his

family concerns and I felt that I should consider his request as if it were made by my son and

help him think through his options. See Code of Conduct for United States Judges, Canon

4A(5)(a judge may give legal advice to his family members). I did not discuss the underlying

facts or law of the case against Kaplan; those were issues for Kaplan’s lawyer, not for me.

       My relationship with Andrew Kaplan, and the case against Kaplan in the Eastern District

of New York, has nothing to do with my sentencing, or re-sentencing, of Huberfeld, or of the

restitution issues involving Rechnitz. I sentenced Huberfeld for a bribe he promised, and then

gave, to Norman Seabrook, President of COBA, in exchange for Seabrook’s investment of $20

million of COBA’s funds, substantially all the money in its pension fund, into Platinum Partners.

COBA lost $19 million of the investment. A jury found Seabrook guilty of honest services

fraud. I sentenced Seabrook to 58 months custody and $19 million of restitution to COBA,

jointly and severally with Huberfeld and Rechnitz. I considered, at Huberfeld’s sentence, that

the bribe giver was as culpable as the bride taker and that COBA, not Platinum Partners, was the

victim of Huberfeld’s bribe. Applying the Sentencing Guidelines as I interpreted them, I

sentenced Huberfeld to 30 months of custody and $19 million of restitution, jointly and severally

with Seabrook and Rechnitz. The case in the Eastern District of New York against Kaplan and
         Case 1:16-cr-00389-AKH Document 116 Filed 12/17/20 Page 3 of 4




other managers of Platinum Partners was not an issue in Huberfeld’s sentence, nor was my

disclosed relationship with Kaplan. The reversal by the Court of Appeals as to the restitution

aspect of Huberfeld’s sentence, and its remand of the custodial aspect for resentencing, does not

involve Kaplan, or any issue relating to Kaplan or his feelings about Huberfeld.

       A judge is required to hear all cases to which he is assigned and dispose of them

promptly, Code of Conduct, Canon 3A(2), (5), unless he is disqualified, or his impartiality as

judge might reasonably be questioned. Canon 3C; 28 U.S.C. § 455. Huberfeld’s arguments,

however, introduced a new and personal element into the controversy. The re-sentencing of

Huberfeld should be about Huberfeld, not me, and as such, it was best to recuse.

       However, Rechnitz is not similarly situated to Huberfeld. Rechnitz was not associated

with Platinum Partners, and there is no suggestion that he had any relationship with Kaplan. My

relationship with Kaplan does not present a ground for disqualifying me from hearing and

deciding the issue remanded to me by the Court of Appeals to reconsider Rechnitz’s culpability

in relation to restitution of COBA and his financial capability to do so.

       Rechnitz expresses concern that I may have “extra record information” as to the

condition of Platinum Partners. See Rechnitz Letter 2. I do not have such information, and the

financial condition of Platinum Partners is not an issue in sentencing Rechnitz. As I said when

sentencing Rechnitz, this proceeding does not turn on “Mr. Rechnitz’s belief in the soundness of

Platinum Partners as an investment vehicle.” Id. It turns on whether Rechnitz, the bribe-

facilitator, is culpable for the full extent of COBA’s losses resulting from the bribe, or some

lesser amount. That remains the issue, and the Court of Appeals’ remand asks me to re-assess

that issue, and Rechnitz’ financial capability to pay the loss.
           Case 1:16-cr-00389-AKH Document 116 Filed 12/17/20 Page 4 of 4




         Accordingly, Rechnitz’ motion to disqualify is denied. The Clerk shall terminate ECF

No. 113.



                SO ORDERED.

Dated:          December 17, 2020                      ____________/s/____________
                New York, New York                         ALVIN K. HELLERSTEIN
                                                           United States District Judge
